Case 1:18-cr-00032-DLF Document 123 Filed 04/09/19 Page 1 of 3

, IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
CRIMINAL NUMBER:

v.
1:18-cr-00032-2-DLF
CONCORD MANAGEMENT AND
CONSULTING LLC

Defendant.

 

DEFENDANT CONCORD MANAGEMENT AND CONSULTING LLC’S
MOTION FOR LEAVE TO FILE PARTIALLY UNDER SEAL

Defendant Concord Management and Consulting, LLC (“Defendant” or “Concord”),
through counsel, respectfully moves for leave of Court to file partially under seal its Reply in
Support of Motion for a Bill of Particulars Pursuant to Fed. R. Crim. P. 7(f) (Concord’s
“Reply”). In support of this motion, Concord states as follows:

In Opposition to Concord’s Motion for a Bill of Particulars, the government submitted a
sealed supplement that the government asserts “describes the content of portions of the sensitive
discovery produced to Concord.” Sealed Supplement to Government’s Opposition to
Defendant’s Motion for Bill of Particulars 1 (the “Sealed Supplement”). The Court granted the
government’s Motion to Seal the supplement. March 28, 2019 Minute order.

Portions of Concord’s Reply refer to the Sealed Supplement. As such, Concord seeks to
- redact these sections of its Reply in the publicly filed brief, and file an unredacted version of the
Reply under seal.

A proposed order is filed herewith.

Dated: April 8, 2019 Respectfully submitted,

CONCORD MANAGEMENT AND
CONSULTING LLC
Case 1:18-cr-00032-DLF Document 123 Filed 04/09/19 Page 2 of 3

By: _/s/ Eric A. Dubelier

 

Eric A. Dubelier (D.C. Bar No. 419412)
Katherine J. Seikaly (D.C. Bar No. 498641)
REED SMITH LLP

1301 K Street, NW

Suite 1000 — East Tower

Washington, DC 20005-3373
202.414.9200 (phone)

202.414.9299 (fax)
edubelier@reedsmith.com
kseikaly@reedsmith.com
Case 1:18-cr-00032-DLF Document 123 Filed 04/09/19 Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify that I have caused a copy of the foregoing Motion for Leave to File
Partially Under Seal to be filed under seal with the Clerk’s office via hand delivery. I further
certify that I have caused a copy of the foregoing Motion for Leave to File Partially Under Seal
to be transmitted to the following counsel of record via hand delivery:

Jonathan Kravis

Deputy Chief, Fraud and Public Corruption

Section

U.S. Attorney’s Office for the District of

Columbia

555 Fourth Street, NW ae .
Room 5917 ok wt
Washington, DC 20530

Jason B.A. McCullough

U.S. Department of Justice
National Security Division

950 Pennsylvania Avenue, NW
Washington, DC 20530

Jeannie S. Rhee

Special Counsel’s Office

950 Pennsylvania Avenue, NW-
Washington, DC 20530

By:_/s/ Katherine J. Seikaly

Katherine J. Seikaly (D.C. Bar No. 498641)
REED SMITH LLP

1301 K Street, NW

Suite 1000 — East Tower

Washington, DC 20005-3373
202.414.9200 (phone)

202.414.9299 (fax)
kseikaly@reedsmith.com
